DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
The amendment filed on 11/23/2021 has been entered.  Claims 1, 8, 10, 15, 18, 20, 22, and 24 have been amended, claims 9, 11-12, 14, and 23 are canceled, and no new claims have been added.  


Reasons for Allowance
Independent claim 1 and its dependent claims 2-8, 10, 13, and 15-17 are allowed, and independent claim 18 its dependent claims 19-22, and 24 are allowed.  Therefore, the claims have been renumbered 1-19.
The following is an examiner’s statement of reasons for allowance: for independent claim 1, the prior art fails to teach or fairly suggest a collection system including a storage tray having an upper surface, the upper surface having a perimeter; a cover covering the upper surface and attached to the perimeter, where the cover has a first portion that is attached and retractable from a first area of the perimeter and a second portion that is non-removably attached to a second area of the perimeter, 
The closet prior art is of US4803048-Nason, US4170300-Pick, US4085845-Perfect, US 2013/0164738A1-Becker et al., EP0223745-Trivia, EP0420450A1-Hagen.  Nason teaches a laboratory kit is provided with a tear-off cover portion designed to fold into a compact package for containing and/or transporting a biological specimen or the like. The laboratory kit comprises a lower tray of vacuum-formed plastic or the like and containing selected laboratory implements such as a swab, glass slide, etc.  Pick teaches a kit for aseptic changing of a dressing such as a catheter dressing includes a disposable tray made of a light plastic sheet material and having a cover sheet adhering thereto and closing depressions in the tray. This cover sheet is removable from the tray so as to render the depressions thereof accessible.  Perfect teaches a combination container and utility tray in which a tray is supported in and secured to an outer container.  Becker teaches an invention disclosure generally concerned with apparatus and technique for the collection of genetic samples and specifically concerned with systems which include DNA stabilization and purification functionality incorporated therein.  Trivia teaches a tampon to take specimens of substances to analyze and place them into a test tube. The tampon is supported by a small rod (4) fixed into a grip or handle (5) acting both as a stopper for the test tube (2) and as a support for a compressible, perforable or destructible reservoir (6) containing a liquid transfer medium (7) delivered along said rod as soon as the reservoir is compressed or broken.  Lastly, Hagen teaches a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pg. 7, lines 10-14; pg. 8, lines 1-9, filed 11/23/2021, with respect to independent claims 1 and 18, and the claims which depend on these claims have been fully considered and are persuasive.  The rejection of 08/23/2021 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799